Title: To James Madison from Robert R. Livingston, 30 July 1802
From: Livingston, Robert R.
To: Madison, James


Duplicate No. 18
Dear Sir,
Paris 30 July 1802
I have recieved your dispatches ⟨& the Presidents by Mr. Du⟩pont de Ne⟨mours.⟩ I shall reply more particularly to them at the next opportunity as I am now very much engaged in preparing a lengthy memoir on the subject of the mutual interests of France & the United States relative to Louisiana by which I hope to convince them that both in a commercial & political view the possession of it would be disadvantageous to france. In my last I hinted to you my suspicions that France & Spain did not understand each other on the subject of Louisiana and communicated to you my letter to the Spanish Ambassador calculated to sound this business and interpose some difficulties to its execution. His answer confirmed my opinion. I have since verbally his explicit assurance that the Floridas are not included in the cession, and I have been applied to by one of the Ministers here to know what we understand in America by Louisiana you can easily concieve my answer. I have just recieved a letter from Mr. Graham in which he communicates the Spanish Ministers answer to Mr. Pinckneys application upon the same subject in these words “If the King should think proper to cede Louisiana he will take care that the interest of the United States shall not be affected by it.[”] It appears also by the 5th. Article of the treaty of Madrid 21 March 1801 that the cession had been made of Louisiana generally. The french you know have always extended the term to South Carolina and all the Country on the Ohio since the possession of the Floridas by britain and the treaty of 1763 I think there can be no doubt as to the precise meaning of the terms. I find a certain degree of roideur in the Spanish Ambassador on that subject which it will be our interest to cherish at the Court of Spain unless we should have a prospect of purchasing the Floridas—in the present state of things and till this point is settled I think it probable the expedition to Louisiana will be postponed. In the meantime all that can be done here will be to endeavor to obtain a cession of New Orleans either by purchase or by offering to make it a port of entry to France on such terms as shall promise advantages to her commerce—And give her hopes of introducing her manufactures and wines into our western country. An arrangement of this sort if they listen to it would certainly be beneficial to both countries and only hurtful to Britain if to this we could add a stipulation that she shall never possess the Floridas but on the contrary in case of a rupture with Spain and a conquest of them cede them to us our affairs in that quarter would stand as well as I would wish & the Colonies that France might attempt to establish on the west side of the Missisippi would be too feeble to injure us. I find them very anxious to have the ports of Pensacola & Augustine as they dread our having the command of the gulph.
I confess this appears to me no very important object and if they would be content with these and give us west florida and New Orleans even at a large price we should not hesitate. I am sorry that you have not communicated to me what are precisely, the utmost limits of the sum I may venture to offer in cash or in our own demands. As the Minister has been absent some time & has but just returned I can not state precisely to you what we may hope on this subject but be persuaded that I am fully impressed with the importance of the subject and that nothing will be left undone which I can do to effectuate your wishes. I saw him last night and was very cordially recieved, his health is so much mended by the waters that I hope he will be able to go through business more speedily than he has done. On the subject of our demands nothing is yet done owing to his absence. I have however rather better prospects than I have hitherto had. The St. Domingo bills have been accepted as presented & they still continue to assure me that they shall be paid. Enclosed is my note on the subject of our officers confined by Genl. Le Clerc. I yet have recieved no answer. You have probably heard more directly of the war that the Emperor of Morocco has declared against us. I sent notice of it immediately to our Consuls in the different ports of France & Holland & also to Mr. King who I presume will give the necessary information in Britain and the Northern ports.
I have since advices from Mr. Obrien that a vessel from Philadelphia—Capt. Morris is taken by a Tripolitan & carried into Algiers. Her crew consists of nine men. It is necessary if the war continues to have a number of small armed vessels in the Mediterranean as the corsairs will always be able to elude the vigilance of the large ships whom they see at a distance but on these subjects you will have better and more direct information from Mr. Pinckney. Mr. Paterson is now here he says that if his relinquishment of the place of commercial agent at L’Orient will in the least contribute to the public interest he will do it with pleasure—in the hope that the President will still retain him in mind in case of any other vacancy. Nantes is vacant And Cadiz in the hands of Mr. Iznardi and exercised by a Spanish deputy who I am informed is not only a bankrupt but a dishonorable one and who also labors under the imputation of having been concerned in privateering upon our commerce. As I expect Mr. Vail here every hour I have taken no steps in the business but I much wish to retain him as a worthy officer and a very decided republican if any other provision could be made for Paterson. I have the honor to be dear Sir, with the highest esteem your Mo. Obt. Hle. St.
 

   
   RC (NHi: Livingston Papers); draft (ibid.); letterbook copy and copies of first and second enclosures (NHi: Livingston Papers, vol. 1); third enclosure (DNA: RG 59, DD, France, vol. 8). The RC is a letterpress copy in a clerk’s hand, unsigned; docketed by Brent, “No 18. July 19 1802.” Words in angle brackets are obscured by a fold in the RC and have been supplied from the letterbook copy. Letterbook copy dated 29 July 1802. For first and second enclosures, see nn. 5 and 6; for third enclosure, see n. 7. According to Livingston’s “Journal of correspondence with the Secretary of State” (NHi: Livingston Papers, vol. 7), Livingston also enclosed a “Copy of note from the Helvetic Minister on establisht of a constitution” (see JM to Livingston, 15 Oct. 1802 [DNA: RG 59, IM, vol. 6]).



   
   DuPont carried JM’s dispatches to Livingston of 1 and 7 May 1802, JM’s private letter of 1 May 1802, and a private letter from Jefferson of 18 Apr. 1802 (see JM to Livingston, 1 May 1802 [second letter], and n. 1).



   
   For Livingston’s unofficial letter to Azara and the response, see Livingston to JM, 28 May and 8 June 1802.



   
   Graham actually wrote (in code): “if the king does think proper to part with Louisiana he will do nothing to the prejudice of the United States.” He went on to say that he feared the U.S. had “little to expect from the friendship or even justice” of Spain (John Graham to Livingston, 12 July 1802 [NHi: Livingston Papers]).



   
   Raideur: inflexibility.



   
   Livingston enclosed a copy of his letter to Talleyrand, 19 July 1802 (2 pp.), protesting the imprisonment of the American captains Rodgers and Davidson in Saint-Domingue and communicating his instructions from the U.S. government “to apply to the justice of that of France for the immediate release of these persons and such satisfaction as shall compensate their sufferings.”



   
   In the letterbook copy, Livingston’s secretary placed an asterisk here and wrote in the margin, “see No. 48. the answer came the day this was written.” No. 48 in the letterbook is Talleyrand to Livingston, 10 Thermidor an X (29 July 1802) (2 pp.; in French), in which the French foreign minister defended Leclerc’s actions by insisting that the general would not have arrested Rodgers and Davidson without good cause. He noted also that under Leclerc’s rules of commerce a great number of American ships had traded in Saint-Domingue, that Americans were not discouraged from commercial ventures with the island because of the arrests, and that Leclerc’s actions could be explained only in terms of the particular cases of the two ship captains and were not indicative of the general treatment of Americans.



   
   Livingston enclosed with this dispatch, according to Daniel Brent’s docket, a letter from Commodore Richard Morris, 25 June 1802 (1 p.), informing the minister of the Moroccan emperor’s declaration of war on the U.S. and the arrival of U.S. consul James Simpson at Gibraltar after his expulsion from Morocco. A nearly identical letter of the same date to Rufus King is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:184.


